USCA11 Case: 20-12275   Date Filed: 08/24/2021     Page: 1 of 13



                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 20-12275
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 2:19-cv-14394-RLR

GEORGE FRIEDEL,

                                               Plaintiff - Appellant,

KATHLEEN FRIEDEL,

                                               Plaintiff,

versus

SUN COMMUNITIES, INC.,
PARK PLACE COMMUNITY L.L.C.,

                                               Defendants - Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (August 24, 2021)

Before JORDAN, GRANT and MARCUS, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-12275            Date Filed: 08/24/2021        Page: 2 of 13



       George and Kathleen Friedel (the “Friedels”) appeal the district court’s order

dismissing with prejudice their action against Sun Communities, Inc. and Park Place

Community, LLC. This is the Friedels’ second case about their dog Maggie. In the

first one, Friedel v. Park Place Cmty., LLC (“Friedel I”), 747 F. App’x 775 (11th

Cir. 2018), the Friedels sued Park Place, a mobile home park where they’ve lived

with Maggie, for disability discrimination in violation of the Fair Housing Act

(“FHA”). Following a jury trial that found in favor of Park Place, the Friedels filed

the complaint in the instant action, Friedel II.                Friedel II concerns the same

circumstances, but the Friedels sued a new defendant, Sun Communities, the parent

company of the defendant in Friedel I, Park Place. The district court ordered the

Friedels to join Park Place as an additional defendant in this case, which they did in

a second amended complaint that raised FHA and state law claims. Thereafter, the

district court dismissed their claims with prejudice for failure to state a claim under

Fed. R. Civ. P. 12(b)(6) and held that any amendment of the complaint would have

been futile. After careful review, we affirm.

       The Friedels’ allegations, gleaned from the complaint, its attachments, and the

prior lawsuit,1 are these. George Friedel suffers from “several chronic physical and

mental impairments” and major depressive disorder. The Friedels say that because


1
  The district court properly took judicial notice of the facts, orders, and documents in Friedel I,
especially since the case was discussed in the Friedels’ second amended complaint. See Cash
Inn of Dade, Inc. v. Metro. Dade Cty., 938 F.2d 1239, 1243 (11th Cir. 1991).
                                                  2
          USCA11 Case: 20-12275          Date Filed: 08/24/2021     Page: 3 of 13



his “disabilities substantially limit one or more of his major life activities,” he has a

“handicap” under the FHA. Maggie was an 11-year-old golden retriever serving as

George’s emotional support animal and living with the Friedels in Park Place. In

January 2016, before Friedel I was filed, Maggie bit a dog living in Park Place. After

the attack -- which was not the first time Maggie displayed aggressive behavior or

injured another dog in the community -- Park Place issued a notice of violation to

the Friedels, notifying them that Maggie had to be removed from the community. 2

       The Friedels complied with Park Place’s notice of violation; notably, they did

not inform Park Place that George was disabled, nor did they claim that Maggie was

an emotional support animal assisting George. However, the symptoms of George’s

depression “immediately worsened” when Maggie left, and in April 2016, the

Friedels secretly brought Maggie back to live with them. The symptoms of George’s

depression “significantly lessened” once Maggie returned. Maggie lived with the

Friedels, undetected, until a neighbor spotted her in January 2017.

       At this point, the Friedels made a formal request for accommodation,

informing Park Place that George was diagnosed with depression and, thus, disabled,

and that Maggie was his emotional support animal. Meanwhile, at the direction of



2
  Section 8.B of Park Place’s Rules provides that “[d]angerous or aggressive pets are not
allowed. Any animal that displays dangerous or aggressive behavior, as determined by
Management in its sole and unfettered discretion, must be removed from the premises.” The
lease agreement incorporated these community rules by reference and further provided that
violation of the rules “shall be grounds for eviction from the park.”
                                              3
         USCA11 Case: 20-12275        Date Filed: 08/24/2021   Page: 4 of 13



Sun Communities, Park Place requested that the Friedels remove Maggie again and

alerted them that a failure to comply could result in eviction. On February 15, 2017,

Park Place sent another notice to cure, requiring the Friedels to remove Maggie or

face eviction. Four days later, the Friedels filed the complaint in Friedel I, claiming

that Park Place’s refusal to accommodate George’s disability violated the FHA.

      At trial, the jury found that: (1) Park Place took action that made George’s

home unavailable to him; (2) George was disabled within the meaning of the FHA;

(3) Park Place would not have taken adverse action against George if not for his dog,

Maggie; and (4) Maggie alleviated one or more of the symptoms of George’s

disability. However, the jury credited Park Place’s affirmative defense that Maggie

posed a direct threat to the health or safety of other individuals and no reasonable

accommodation would have eliminated or acceptably minimized the risk Maggie

posed to other residents. We affirmed the district court’s judgment on appeal in full.

Friedel I, 747 F. App’x at 776. On October 18, 2017, the day after the trial

concluded, Park Place served the Friedels with a notice to vacate within 30 days.

      This lawsuit followed. The Friedels now allege that as of October 18, 2017,

“Maggie had received more than nine months of professional training and had not

demonstrated any recent conduct indicating” that she “posed a direct (or any) threat

to other residents or their property.” The Friedels claim the defendants discriminated

against them in violation of the FHA by issuing the October 2017 notice to vacate


                                          4
         USCA11 Case: 20-12275        Date Filed: 08/24/2021    Page: 5 of 13



after they sent Park Place a new request for accommodation outlining the behavior

training Maggie had received. They further allege that the defendants breached the

implied covenant of good faith and fair dealing within their lease agreement or

tortiously interfered with their lease agreement. The district court dismissed all the

Friedels’ claims for failure to state a claim, and the Friedels appealed to this Court.

      We review de novo the grant of a Rule 12(b)(6) motion to dismiss for failure

to state a claim, accepting the allegations in the complaint as true and construing

them in the light most favorable to the plaintiff. Hill v. White, 321 F.3d 1334, 1335

(11th Cir. 2003). To survive a Rule 12(b)(6) motion, a complaint must allege

sufficient facts to state a claim that is plausible on its face. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “[A] formulaic recitation of the elements of a cause of action

will not do.”    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

“[C]onclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal.” Oxford Asset Mgmt., Ltd. v.

Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002). Rather, the “complaint must include

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the alleged misconduct.” Waldman v. Conway, 871 F.3d

1283, 1289 (11th Cir. 2017). We may consider the exhibits attached to the complaint

on a 12(b)(6) motion. Fed. R. Civ. P. 10(c); Thaeter v. Palm Beach Cnty. Sheriff’s

Off., 449 F.3d 1342, 1352 n.7 (11th Cir. 2006).


                                           5
          USCA11 Case: 20-12275       Date Filed: 08/24/2021    Page: 6 of 13



      First, we are unpersuaded by the Friedel’s claim that the defendants

discriminated against them by making a dwelling unavailable because of a handicap.

Under the FHA, it is unlawful to discriminate in the rental of housing “because of”

a “handicap” or to refuse to make a “reasonable” accommodation to rules or policies

when necessary to afford equal use of a dwelling. 42 U.S.C. § 3604(f)(1)(A),

(f)(3)(B). To state a claim for discrimination “because of” a disability, “a complaint

must allege that the adverse action was taken because of a disability and state the

facts on which the plaintiff relies to support that claim.” Hunt v. Aimco Properties,

L.P., 814 F.3d 1213, 1222 (11th Cir. 2016) (emphasis in original). It is undisputed

that George has a handicap under the FHA. The critical issue is whether the Friedels

alleged facts sufficient to support a claim that the adverse action -- the issuance of

the notice to vacate in October 2017 -- was taken because of George’s disability.

      Here, the Friedels failed to plausibly state facts supporting their vague

allegation that Park Place issued the notice to vacate because of George’s disability.

If anything, the allegations made in the complaint directly contradict their

unsupported claim of discrimination. For instance, they allege that the defendants

told George “that whether or not Maggie assisted him with a disability was

irrelevant,” suggesting that his disability had no effect on their decision. Similarly,

the Friedels allege that in Friedel I, Park Place claimed as an affirmative defense that

George was lying about his disability “and only visited a doctor for an alleged


                                           6
         USCA11 Case: 20-12275        Date Filed: 08/24/2021    Page: 7 of 13



‘handicap’ after his animal attacked other animals and was banned from the park.”

Moreover, the Friedels never say that there were exceptions to the Park Place rules

-- which plainly allow management to remove “[a]ny animal that displays dangerous

or aggressive behavior, as determined by Management in its sole and unfettered

discretion” -- nor do they say that the rules were applied differently to others.

      Rather than offering support for the idea that Park Place discriminated against

the Friedels because of George’s disability, the pleadings reveal that the most likely

reason Park Place issued its notice of eviction was because, on the day prior, Park

Place prevailed in a jury trial. The complaint plainly admits: “[O]n October 18,

2017, the day after the trial concluded, [defendants] served [the Friedels] with a

‘[statutory thirty (30) day notice to vacate].’” As the Supreme Court has instructed,

when a complaint’s factual allegations are “not only compatible with, but indeed

[are] more likely explained by,” lawful activity, the complaint must be dismissed.

Iqbal, 556 U.S. at 680. The Friedels’ allegations here are easily explained by Park

Place’s success in Friedel I, in which the jury accepted its affirmative defense that

Maggie was a “direct threat” to the community. Importantly, the defendants did not

issue the eviction notice before the Friedel I jury verdict, when they were on notice

of George’s disability, but instead issued it the next day. Thus, the complaint failed

to allege facts to support a claim that the proximate cause of the notice to vacate was

George’s disability, and we affirm the dismissal of their FHA discrimination claim.


                                           7
          USCA11 Case: 20-12275           Date Filed: 08/24/2021       Page: 8 of 13



       As for the Freidels’ claim for failure to reasonably accommodate under §

3604(f)(3), a plaintiff with a disability within the meaning of the FHA or a person

associated with that individual must show a “[1] refusal[] to make [2] reasonable

accommodations        in   rules,   policies,       practices,   or   services,   when    such

accommodations [3] may be necessary to afford such person equal opportunity to

use and enjoy a dwelling[.]” Schwarz v. City of Treasure Island, 544 F.3d 1201,

1218–19 (11th Cir. 2008) (quoting 42 U.S.C. § 3604(f)(3)(B)); see also Hunt, 814

F.3d at 1225-26 & n.9 (adopting the prima facie elements of a § 3604(f)(3) claim as

pleading requirements). A qualified individual with a disability is “not entitled to

the accommodation of [his] choice [or to his preferred accommodation], but only to

a reasonable accommodation.” Stewart v. Happy Herman’s Cheshire Bridge, Inc.,

117 F.3d 1278, 1285–86 (11th Cir. 1997) (defining “reasonable accommodation” in

the context of the American with Disabilities Act (“ADA”)) (quotation omitted).3

An accommodation is reasonable under the FHA if it is “both efficacious and

proportional to the costs to implement it.” Bhogaita v. Altamonte Heights Condo.

Ass’n, Inc., 765 F.3d 1277, 1289 (11th Cir. 2014) (quotation omitted). The burden

is on the plaintiff to show that the accommodation is reasonable on its face. U.S.

Airways, Inc. v. Barnett, 535 U.S. 391, 401–02 (2002).



3
  “[W]e look to case law under the [Rehabilitation Act] and the [American with Disabilities Act]
for guidance on what is reasonable under the FHA.” Schwarz, 544 F.3d at 1220.
                                                8
         USCA11 Case: 20-12275       Date Filed: 08/24/2021    Page: 9 of 13



      Here, the Friedels failed to allege sufficient facts to show that their requested

accommodation -- allowing Maggie to remain on the property -- was reasonable on

its face. Indeed, the jury found in Friedel I that “no reasonable accommodation

would have eliminated or acceptably minimized the risk Maggie posed to other

residents.” Moreover, while the Friedels now allege that Maggie received months

of training and is no longer reactive, they fail to explain why having Maggie live on

the property was “both efficacious and proportional to the costs to implement” the

accommodation they seek. Bhogaita, 765 F.3d at 1289 (quotation omitted). As the

pleadings reveal, the Park Place rules flatly bar Maggie from the property since she

has displayed “dangerous or aggressive behavior” and the rules provide no

exceptions that could make their accommodation reasonable. Further, after Park

Place determined that Maggie posed a risk to the community, the Friedels did not

promptly or forthrightly address that risk -- instead, they snuck Maggie back onto

their property a few months after the January 2016 biting incident without any

training, and then waited until about eighteen months later before claiming that

Maggie had been trained. Nor is there any indication that they asked Park Place

about acceptable training programs before claiming that her training was complete

or that they otherwise pursued other alternative accommodations. By insisting that

the only possible accommodation is for Park Place to allow Maggie to live with

them, the Friedels are not seeking a reasonable accommodation but simply their


                                          9
         USCA11 Case: 20-12275        Date Filed: 08/24/2021   Page: 10 of 13



“preferred accommodation,” which is not required under the law. See Stewart, 117

F.3d at 1285–86.      Accordingly, because the Friedels failed to allege that the

defendants refused to provide them with an accommodation that was reasonable, the

district court did not err in dismissing this claim.

      As for the Friedels’ claim of retaliatory housing discrimination, we again are

unpersuaded. The FHA provides that it is “unlawful to coerce, intimidate, threaten,

or interfere with any person in the exercise or enjoyment of, or on account of his

having exercised or enjoyed, or on account of his having aided or encouraged any

other person in the exercise or enjoyment of, any right granted or protected” by the

FHA discrimination provisions. 42 U.S.C. § 3617. In Sofarelli v. Pinellas County,

931 F.2d 718, 720, 722 (11th Cir. 1991), for example, we held that a plaintiff

sufficiently made a claim under § 3617 by alleging that the defendants interfered

with his efforts to move into a neighborhood on account of the plaintiff’s race, which

the plaintiff supported with “statements in the newspaper” that quoted the defendants

“as stating that they had racial motivations for halting the house move.”

      The Friedels allege that their eviction was a direct result of both their initial

suit against the defendants and their requests for accommodation.               But the

circumstances before us belie this conclusory allegation. The Friedels had received

notice before they filed Friedel I that a potential consequence for refusing to remove

Maggie from their home was eviction. Nevertheless, they secretly brought Maggie


                                           10
         USCA11 Case: 20-12275       Date Filed: 08/24/2021   Page: 11 of 13



back to their home. Further, Park Place prevailed at trial in proving that Maggie was

a dangerous animal to the community, and the post-Friedel I notice to vacate was

consistent with the jury verdict. See Friedel, 747 F. App’x at 776 (“A jury found

that Park Place was excluded from having to make a dwelling available to Friedel

because his dog’s aggressive behavior posed a direct threat to the health and safety

of other residents and their property.”). The Friedels never offer any allegation of

retaliatory animus or other improper motive behind Park Place’s notice of eviction.

Thus, we cannot say the Friedels sufficiently claimed that the defendants retaliated

“on account of” Friedel I or the Friedels’ requests for accommodation. 42 U.S.C. §

3617; see also Sofarelli, 931 F.2d at 722 (requiring a § 3617 plaintiff to establish

that a protected ground “played some role in the actions of” the defendants).

      The Friedels’ final claim is for “breach of the coven[an]t of good faith and

fair dealing and/or tortious interference with contract” under Florida law. “While

every contract contains an implied covenant of good faith and fair dealing under

Florida law, a breach of this covenant -- standing alone -- does not create an

independent cause of action.” Resnick v. AvMed, Inc., 693 F.3d 1317, 1329 (11th

Cir. 2012) (quotation omitted). Rather, it must “relate to the performance of an

express term of the contract and is not an abstract and independent term of a contract

which may be asserted as a source of breach when all other terms have been

performed pursuant to the contract requirements.” Ins. Concepts & Design, Inc. v.


                                         11
         USCA11 Case: 20-12275           Date Filed: 08/24/2021   Page: 12 of 13



Healthplan Servs., Inc., 785 So. 2d 1232, 1235 (Fla. Dist. Ct. App. 2001) (per

curiam) (emphasis and quotation omitted). As we’ve noted, “[a] claimant asserting

a cause of action for breach of the implied covenant must allege a failure or refusal

to discharge contractual responsibilities, prompted not by an honest mistake, bad

judgment or negligence; but, rather by a conscious and deliberate act, which unfairly

frustrates the agreed common purpose and disappoints the reasonable expectations

of the other party.” Resnick, 693 F.3d at 1329 (quotation omitted).

      The Friedels have not stated a claim for the breach of the implied covenant of

good faith and fair dealing because they failed to identify the specific contractual

obligation breached by the defendants to which the breach of the implied covenant

would attach. Rather, the Friedels merely take the position that the breach was of

the entire “lease itself.” Centurion Air Cargo, Inc. v. United Parcel Serv. Co., 420

F.3d 1146, 1151 (11th Cir. 2005) (“A breach of the implied covenant of good faith

and fair dealing is not an independent cause of action, but attaches to the

performance of a specific contractual obligation.”). Because Florida law requires

plaintiffs to identify the express portion of the lease agreement that was breached,

the Friedels’ claim necessarily fails.

      What’s more, even if the Friedels were able to assert a breach of the “lease

itself,” they did not do so. No provision within the lease prohibits Park Place or Sun

Communities from requiring removal of an animal from the property after a jury has


                                             12
             USCA11 Case: 20-12275            Date Filed: 08/24/2021     Page: 13 of 13



deemed the animal to be a danger and threat to the community. In fact, the opposite

is true. As we’ve detailed, the lease agreement incorporated Park Place’s Rules,

which prohibited dangerous or aggressive pets and required their removal from the

premises; the lease agreement further provided that violation of the rules “shall be

grounds for eviction from the park.” Park Place and Sun Communities acted well

within the express terms of the Friedels’ lease. Accordingly, the Friedels failed to

state a claim for breach of the implied covenant of good faith and fair dealing.

          Likewise, the Friedels failed to state a claim for tortious interference with a

business relationship. The elements of this claim are: “(1) the existence of a business

relationship . . . [;] (2) knowledge of the relationship on the part of the defendant;

(3) an intentional and unjustified interference with the relationship by the defendant;

and (4) damage to the plaintiff as a result of the breach of the relationship.” Ethan

Allen, Inc. v. Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994) (quotation

omitted). The Friedels failed to allege sufficient facts to show that the alleged

interference -- the eviction -- was unjustified. As we’ve explained many times, the

facts alleged support a finding that the defendants’ actions were justified: the jury

found that Maggie was a dangerous animal and threat to the community and the

Friedels refused to remove Maggie from the property.

          AFFIRMED.4


4
    The Friedels’ motion to file a reply brief out of time is granted.
                                                    13